Per Curiam.
The defendant’s motion to dismiss the plaintiffs appeal (No. 78-355-Appeal) came before the court on the motion calendar for oral argument on April 5, 1979. The plaintiff filed an application with the defendant under title 23, chapter 16 of the General Laws to gain approval for the proposed construction in Portsmouth of a hospital limited to the treatment of alcoholic patients. A hearing officer for the Department of Health disapproved and denied the application. The plaintiff filed an appeal in Newport County Superior Court under §23-16-9 and an appeal in Providence County Superior Court under G.L. 1956 (1977 Reenactment) *613§42-35-15. The Newport appeal was thereafter transferred to Providence County and consolidated for hearing with the Providence appeal. After hearing, a Superior Court justice acting under the provisions of §42-35-15 sustained the denial of the plaintiffs application by the Department of Health. The plaintiff, unsure of the correct appellate procedure, filed a petition for certiorari and a notice of appeal.
On January 18, 1979, this court denied plaintiffs petition for certiorari on the ground that the petition was without merit. American International Health Services, Inc. v. Rhode Island Department of Health, 121 R.I. 939, 396 A.2d 945 (1979).
At oral argument, plaintiff argued that he is not seeking review of the proceedings filed pursuant to §42-35-15 but seeking instead a review of the Superior Court justice’s decision pursuant to §12-16-9. In addition, he asserts that he can seek review of the decision by direct appeal as in any civil proceeding.
The defendant argues that plaintiff s appeal is controlled by §42-35-18 since the provisions of chapter 16 of title 23 are not within the exclusions enumerated in the Administrative Procedures Act.
We hold that the appeal to the Superior Court from a decision of the Health Department in such cases as here is governed by the provisions of §23-16-9, and since such section does not provide for direct appeals from the Superior Court decision to this court that the proper vehicle for a review of the decision of the Superior Court is by a petition for certiorari to this court.1
The defendant’s motion to dismiss the plaintiff s appeal is granted.
Moore, Virgadamo ér Lynch, Ltd., Jeremiah C. Lynch, Jr., for plaintiff.
Mary Ellen McCabe, Chief, Legal Counsel, Department of Health.

 As stated above, the plaintiff s petition for certiorari has already been denied by this court.